Citation Nr: 0909522	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-33 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lung condition due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Sheila F. Campbell, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1959 to July 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Little Rock, Arkansas, 
Regional Office (RO).  In August 2007, the Board denied the 
Veteran's claim.  In February 2008, the Board denied a motion 
for reconsideration, after which the Veteran appealed to the 
Court of Appeals for Veterans Claims (Court).  In October 
2008, the Court vacated the Board's August 2007 decision and 
remanded the matter for additional consideration by the 
Board.

The appeal is now REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

The Veteran is claiming to have a lung condition, which he 
contends is due to in-service asbestos exposure.  With 
asbestos-related claims, VA must determine whether military 
records demonstrate asbestos exposure during service, and, if 
so, determine whether there is a relationship between 
asbestos exposure and the claimed disease. M21-1, Part VI, 
7.21(d)(1).  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, and 
mesotheliomas of pleura and peritoneum, lung cancer and 
cancers of the gastrointestinal tract. M21- 1, Part VI, 
7.21(a)(1).  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease. M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, military 
equipment, etc. M21-1, Part VI, 7.21(b)(1).  The relevant 
factors discussed in the manual must be considered and 
addressed by the Board in assessing the evidence regarding an 
asbestos related claim. See VAOPGCPREC 4-2000.

The veteran's military occupational specialty was deckhand.  
The Veteran's service personnel records confirm that he was 
assigned to the U.S.S. Interceptor (AGR8), was transferred to 
the Naval Station, Midway Island, and also stationed to the 
Puget Sound Naval Shipyard, Bremerton, Washington, during his 
service in the United States Navy.  In his January 2004 
claim, the Veteran stated that he was exposed to asbestos in 
the work and living spaces aboard his ship.  See VA Form 21-
526.  He claims that asbestos was used as insulation around 
the pipes on the U.S.S. Interceptor.  See January 2005 
statement and November 2006 hearing transcript at pages 3-5.  
Id.  The Veteran has also reported that he was exposed to 
asbestos while working on decks and performing general 
maintenance on tugboats at the Puget Sound Naval Shipyard.  
He further reported that he had been a firefighter at Midway 
Island and the houses were all very old and everything from 
the flooring to the walls had asbestos.  He stated that while 
aboard the U.S.S. Interceptor, he was a deck hand and 
painted.  He stated that pipes were wrapped with asbestos, 
and it would fall from the pipes during gun practice.  See 
January 2008 Veteran statement to senator.

He has also reported a history of smoking and post-service 
work in construction and for a container company for which he 
mixed glue for corrugated boxes.  See January 2005 statement.  
A private physician also noted post-service work as a 
plasterer and painter.  See November 2002 report of Dr. J.  A 
toxicology consult dated in April 1998 reflects a history of 
asbestos exposure from 1959 to 1979.  The same record notes a 
history of smoking two packs a day of cigarettes for 35 
years.  

His private treatment records suggest that he has "asbestos 
related lung disease."  Id.  The claims folder, however does 
not contain conclusive medical evidence with respect to 
whether or not the Veteran has a pulmonary disability that 
resulted from the reported in-service exposure to asbestos, 
as opposed to post service factors.  

The veteran has presented evidence of a current disability 
and the possibility of service connection.  The Board finds 
that additional efforts are warranted to attempt to verify 
the veteran's claimed exposure to asbestos in service.  In 
addition, the Board notes that VA's duty to assist requires 
that the VA afford a veteran a medical examination or obtain 
a medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d).  When the medical evidence 
is not adequate, the VA must supplement the record by seeking 
an advisory opinion or ordering another examination. See 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Board 
concludes that if credible evidence of exposure to asbestos 
is found, then a medical opinion is required to determine 
whether there is a nexus between any current respiratory 
disorder and the reported asbestos exposure in service, 
taking into consideration any post-service asbestos exposure 
as well as the veteran's significant history of cigarette 
smoking.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the Department of 
the Navy Medical Liaison office, at the 
following address: Naval Sea Systems 
Command (SEA 00D), Congressional and 
Public Affairs Office, 1333 Isaac Hull 
Avenue SE, Washington Navy Yard, D.C., 
20376, and request verification of the 
veteran's alleged in-service exposure to 
asbestos.  The RO must enclose a copy of 
this remand, a copy of the veteran's 
service personnel records, as well as a 
copy of all of the veteran's statements of 
record in which he describes the ways by 
which he was allegedly exposed to 
asbestos.  The Liaison Office must be 
requested to verify the alleged sources of 
exposure, and must be asked to indicate 
whether it was likely that the veteran was 
exposed to asbestos in the course of his 
assigned duties. If no such opinion can be 
given, the service department must so 
state, and give the reason why.

2.  Thereafter, if there is any credible 
evidence of exposure to asbestos during 
service, the veteran should be afforded a 
VA respiratory examination by a pulmonary 
specialist.  The claims folder should be 
made available to the examiner for review.  
The examination report should include a 
summary of the relevant history, both in-
service and post-service.  The examination 
should include a chest X-ray.  The 
radiology report and the actual chest X-
ray should be made available to the VA 
examiner for review.  The examiner should 
offer an opinion as to whether the veteran 
has objective indications sufficient to 
warrant a diagnosis of asbestos related 
lung disease.  The examiner should offer 
an opinion as to whether any abnormality 
which is found on examination and/or on X-
ray is attributable to in-service exposure 
to asbestos, as opposed to being due to 
post service asbestos exposure between 
1963 and 1979, and/or the 35 year history 
of smoking two packs of cigarettes a day.  
All reported post-service asbestos 
exposure should be taken into 
consideration in the examiner's opinion.  
An explanation as to the criteria for a 
diagnosis of asbestosis or other asbestos 
related disease should be provided.

3.  Following completion of these actions, 
the RO should review the evidence and 
determine whether the veteran's claim may 
now be granted. If the decision remains 
adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case and an opportunity to respond 
thereto. The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




